          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DAVID PAGE
ADC #143815                                               PLAINTIFF

v.                   No. 5:19-cv-98-DPM

DEANN JACKSON, Classification,
Maximum Security Unit, ADC;
K. RANDLE, Chief of Security, Maximum
Security Unit, ADC; BALL, Assistant
Warden, Maximum Security Unit, ADC;
and A. CALCLASUR, Head Warden,
Maximum Security Unit, ADC                              DEFENDANTS

                           JUDGMENT
     Page's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
